Schaefer v Chautauqua Escapes Assn., Inc. (2018 NY Slip Op 03084)





Schaefer v Chautauqua Escapes Assn., Inc.


2018 NY Slip Op 03084


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CARNI, J.P., DEJOSEPH, CURRAN, AND WINSLOW, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (1445/17) CA 17-01156.

[*1]ROBERT SCHAEFER AND KIMBERLY SCHAEFER, PLAINTIFFS-APPELLANTS, 
vCHAUTAUQUA ESCAPES ASSOCIATION, INC., BOARD OF DIRECTORS OF CHAUTAUQUA ESCAPES ASSOCIATION, INC., AND CAMP CHAUTAUQUA, INC., DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.